Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			DETAILED ACTION
The office acknowledges Applicants’ filing of the amended claims on 9/21/2021. Claims 1-20, 22, 23 have been cancelled. Claims 21, 24, 31, 38 have been amended. Claims 21 and 24-38 are pending and are examined based on the merits herein. 
Application Priority
This application filed 04/16/2020 is a continuation of 16168614, filed 10/23/2018, now U.S. 10772857, 16168614 Claims Priority from Provisional Application 62575770, filed 10/23/2017.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 10/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
				







Claim Objections
Claims 21 and 31 are objected to because of the following informalities:  The claims recite a limitation of ‘a brain’ in lines 3 and 2 respectively. It is suggested that the limitation be amended to ‘the brain’.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32, 34-37 recites the limitation medicant in line1. Claim 32 depends on claim 31. There is no such limitation of ‘medicant’ in claim 31. 
Claim 33 recites a limitation of ‘medicament’ in line 2. Claim 33 depends on claim 32 and there is no such limitation ‘medicament’ in claim 32. 
Claims 34-37 recites the limitation medicant in line1. Claims 34-37 depends on claim 33 and there is no such limitation of ‘medicant’ in claim 31\3. 
There is insufficient antecedent basis for the above limitation(s) in the claim(s).
Appropriate correction is required. 





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 34-37 recite a limitation of ‘wherein the medicant comprises a solubility of’. It is not clear how the medicant can comprise solubility. The medicament or the medicant can have an aqueous solubility. It is suggested that the limitation be corrected to read as ‘has an aqueous solubility of’, e.g. wherein the medicament has an aqueous solubility of’. Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-I.jsp.

Claims 21, 31 and 38 of the instant application would have been obvious over the ‘857 reference claims 1, 9, 14 because both teach a method of ameliorating a symptom of epilepsy in a subject, comprising administering directly to the brain of a subject a medicament for ameliorating the symptom of epilepsy over a time period of at least two days, wherein the medicament exhibits a half-life of less than 2 hours in cerebrospinal fluid and wherein the administered medicament has a concentration from 100 mg/mL to 500 mg/mL; determining medicament concentration by sampling blood serum and performing a test of medicament concentration in the sampled blood serum; and changing daily flow rate and/or concentration of the administered medicament based on the medicament concentration in the sampled blood serum to achieve a concentration in the blood serum of between about 1 microgram/mL to 500 microgram/mL wherein the medicament comprises valproic acid or a pharmaceutically active derivative thereof.
The dependent claims 24-30, 32-37 which are further limited to the medicament concentration in the blood serum, multiple bolus pulses of the medicament during treatment, linear relationship between the concentration of the medicament in the blood serum and a daily dosage of the medicament, further comprising monitoring the medicament administration by measuring the temperature; the formulation comprises as part of a pharmaceutical composition, e.g. citric acid, medicament administered to one lateral brain ventricle are addressed by the reference claims 2-8, 10-13.


				Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627